Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 23, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including a distance to a surface of the depressions from the center plane measured normal to the center plane alters with increasing radius from the center axis of the bearing such that a distance measured normal to the center plane between a depression and an adjoining elevation diminishes with increasing radius from the center axis of the bearing.
In regards to claim 42, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the first side of the bearing includes a hydrodynamically active area greater than 50% of a total area of the first side of the bearing; and the second side of the bearing includes a hydrodynamically active area less than 50% of a total area of the second side of the bearing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656